Case 4:18-cr-00455 Document 116 Filed on 05/01/19 in TXSD Page 1 of 2

United State

South 8 Cou
ul “mn rect Of Texag

UNITED STATES DISTRICT COURT MAY 0 ] 2019

SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J, Bradley, Clerk of Court
UNITED STATES OF AMERICA chR- Ys. Ss
Ab! B-
V. Criminal No..3-7"CR=455

TABBETHA DESTINY ANN MANGIS

OAM MM Ha

Defendant.

SUPERSEDING INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:
COUNT ONE
(Use of an Interstate Facility to Promote Sex Trafficking of a Minor)
From on or about October 1, 2017, through November 23, 2017, in the
Southern District of Texas and elsewhere,
TABBETHA DESTINY ANN MANGIS,

defendant herein, while aiding and abetting others, did willfully use a facility in interstate
commerce, namely a cell phone, with the intent to promote, manage, establish, carry on
and facilitate the promotion, management, establishment and carrying on of an unlawful
activity, that is, sex trafficking of a minor in violation of Title 18, United States Code,

Section 1591(a) and (b)(2), and thereafter performed and attempted to perform an act to
Case 4:18-cr-00455 Document 116 Filed on 05/01/19 in TXSD Page 2 of 2

promote, manage, establish and carry on, and to facilitate the promotion, management,

establishment and carrying on of such unlawful activity.

In violation of Title 18, United States Code, Section 1952(a)(3) and (b) and Section 2.

RYAN K. PATRICK
UNITED STATES ATTORN

   
    
 

mberly A. Leo
Assistant United States A
713-567-9374
